Citation Nr: 1416248	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

3.  Entitlement to service connection for a disability manifested by acid reflux, to include as secondary to an acquired psychiatric disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 (psychiatric) and April 2012 (acid reflux and erectile dysfunction) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for an acquired psychiatric disability, acid reflux disability, and erectile dysfunction are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  February and December 2011 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination and medical opinion in May 2011 and an addendum opinion was provided in June 2011.  The Board finds that the examination and opinions, taken together, are adequate for rating purposes (as to the claim of service connection for PTSD), as they reflect familiarity with the record, and include an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the June 2011 opinion noted a review of the record and discussed all pertinent facts of this claim and indicated with reasoning and examples why a diagnosis of PTSD is not warranted.  The Veteran has not identified any further evidence that is outstanding.  VA's duty to assist is met. 


Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system and psychoses).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has PTSD due to racial tensions he encountered while serving in Alabama and Germany.

The Board observes that there is no diagnosis of PTSD documented or alleged during the Veteran's military service.  The Board notes that on January 1961 service separation examination, the examiner noted a diagnosis of emotional instability reaction; however an examiner, after a full review of the claims file, explained that such "does not suggest any psychotic disorder nor does it suggest any post-traumatic stress disorder or anxiety symptomatology."  The examiner explained that emotional instability reaction "implies that the veteran was emotionally immature or had personality problems that were not suitable for his continuing service in the military."  The Board finds that the June 2011 VA examiner's opinion is highly probative evidence indicating that the Veteran had no in-service manifestations of PTSD.  There is also no probative evidence to the contrary.  In any event, even if there were in-service manifestations of PTSD, service connection for PTSD still could not be granted without a current diagnosis of PTSD.  

The preponderance of the evidence indicates that the Veteran does not have a current diagnosis of PTSD.   There are no medical reports of record containing a verified diagnosis of PTSD with reference to the applicable DSM-IV criteria.  Moreover, when the Veteran was examined by a VA licensed psychiatrist, it was unequivocally concluded that a diagnosis of PTSD was not supported.  The examining psychiatrist stated, "The veteran has seen numerous mental health providers...over the past 15 years and not one clinician has diagnosed him as having posttraumatic stress disorder."  The examiner noted that the Veteran has a well-documented long history of psychosis with delusions of persecution/paranoia and that he interprets everything bad that might happen to him as the Ku Klux Klan being behind it despite there not being any evidence of such.  The examiner opined that "the veteran is primarily psychotic" and does not have PTSD.  See May 2011 VA examination report.  This conclusion from the qualified clinical psychiatrist was informed by thorough interview and examination of the Veteran, together with review of the claims file (see June 2011 opinion) and citation to the factual record.  There is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal.  

The Board acknowledges an August 2002 record noting "work release for PTSD," the August 2005 and August 2007 positive PTSD screens, and the February 2011 treatment record noting a diagnosis of "rule/out PTSD," but notes that such notations were never confirmed or corroborated.  Additionally, the May 2011 VA examiner concluded, after a review of the claims file, that such diagnosis was not warranted.   For the reasons noted above, the Board finds the VA examiner's opinion highly probative as to the matter of a diagnosis of PTSD.  

As the weight of the probative evidence weighs against finding that the Veteran has had a diagnosis of PTSD, service connection for PTSD cannot be warranted.  38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet App. 141, 143-144 (1992).  

To the extent that the Veteran alleges he has PTSD related to a stressor event in service, as a layperson, he is not competent to establish a diagnosis of a psychiatric disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."  The diagnosis of a specific psychiatric disability such as PTSD is a medical question.  The Veteran does not cite to a medical opinion that is deemed adequate.

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran contends that he has a psychiatric disability due to service.  On May 2011 VA examination, psychosis, not otherwise specified (NOS), and depression, NOS were diagnosed.  The examiner concluded that such were not caused by or a result of the Veteran's military service.  The examiner opined that the Veteran "is primarily psychotic" and does not have PTSD.  In a June 2011 addendum opinion, the examiner indicated he could find no connection between the Veteran's service and a possible diagnosis of any psychotic disorder, anxiety disorder, or PTSD.  He stated that the diagnosis of "emotional instability reaction does not suggest any psychotic disorder...or anxiety symptomatology."

The Board finds that these opinions are inadequate for rating purposes.  First, the Board finds inadequate explanation of rationale to support the examiner's conclusion that depression NOS is not related to service.  The May and June 2011 opinions appear to only consider the etiology of the currently diagnosed psychosis NOS.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  For these reasons, the Board finds that a supplemental medical opinion in this matter is warranted.

Regarding the claims for acid reflux disability and erectile dysfunction, the Board notes that the Veteran has indicated he is claiming such disabilities as secondary to his psychiatric disability.  See August 2012 statement.  Thus, these claims are inextricably intertwined with the Veteran's claim for service connection for a psychiatric disability, which is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding treatment records relevant to the claims remaining on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of any (and all) current psychiatric disability.  The claims file must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

As to each psychiatric disability diagnosed since the claim was filed in February 2011, to include depression NOS, opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that each such disability entity is related to his service.  The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the Veteran's diagnosis of "emotional instability reaction" in service; the May 2011 VA examination report; and the June 2011 VA addendum opinion. 

3.  Arrange for any further development deemed indicated by the development ordered above, to include examinations regarding his claims for acid reflux disability and erectile dysfunction.

4.  Thereafter, readjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


